Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-9, 21-22 and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hodge (2019/0124065).
Consider claims 1, 28 and 29, Hodge teaches a method, device and non-transitory computer readable storage medium storing one or more programs comprising: at an electronic device in communication with a display device and one or more input devices (par. 0020; communication devices): while a communication session that includes a first set of participants meets trusted participant criteria, wherein the trusted participant criteria is based on a trust level associated with participants in the first set of participants, allowing a user account associated with the electronic device to participate in the communication session (par. 0027; managing and establishing session with participants; 0030-0031; trust levels); after the user account associated 
Consider claim 2, Hodge teaches wherein a respective set of participants meets the trusted participant criteria when at least one participant in the respective set of participants is a known contact of the user account associated with the electronic device, and does not meet the trusted participant criteria when every participant in the respective set of participants is not a known contact of the user account (par. 0031; i.e., known contact corresponding to personal allowed number, whereas unknown contact are any contact that are not on the PAN).
Consider claim 4, Hodge teaches wherein a respective set of participants meets the trusted participant criteria when every participant in the respective set of participants is a known contact of the user account associated with the electronic device, and does not meet the trusted 
Consider claim 6, Hodge teaches the method further comprising: while a respective set of participants meets the trusted participant criteria for a first respective communication session of a first communication type, the respective set of participants meets the trusted participant criteria for a second respective communication session of a second communication type, different than the first communication type (par. 0041; rules and restriction apply to different type of communication (i.e., content type rule); and while the respective set of participants does not meet the trusted participant criteria for the first respective communication session of the first communication type, the respective set of participants does not meet the trusted participant criteria for the second respective communication session of the second communication type (par. 0030; 0039; 0041; rules and restriction apply to different type of communication (i.e., content type rule)).
Consider claim 7, Hodge teaches wherein the change in participants in the communication session includes addition of a respective participant to the communication session (par. 0021; authenticated participant(s) join (i.e., addition) communication session).
Consider claim 8, Hodge teaches wherein the change in participants in the communication session includes removal of a respective participant from the communication session (par. 0028; if below threshold, perform additional authentication procedure; par. 0053-0054; unauthorized or not authenticated participants are denied (restricted/removed) from participating in session).

Consider claim 21, Hodge teaches wherein the communication session includes a plurality of participants (par. 0053; communication involving three or more participants).
Consider claim 22, Hodge teaches further comprising: receiving, via the one or more input devices, an input corresponding to a request to initiate a respective communication session, wherein the respective communication session includes a first respective participant that is not a known contact of the user account associated with the electronic device (par. 0021; 0045; initiating/join session); and in response to receiving the input corresponding to the request to initiate the respective communication session: in accordance with a determination that the respective communication session only includes the respective participant, preventing the user account associated with the electronic device from initiating the communication session (par. 0027; 0053; determine whether authorized and denied if not authorized); and in accordance with a determination that the respective communication session includes the respective participant and a known contact of the user account, allowing the user account to initiate the communication (par. 0027; 0054; allowed if authenticated).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 12-20, 23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hodge (2019/0124065) in view of Chang et al (10/122,723).
Consider claim 12, Hodge suggest of modifying or updating PAN list (contact list) and trust level of participants (par. 00031; 0034; 0041). Hodge does not explicitly suggest further comprising: while the second set of participants does not meet the trusted participant criteria, receiving, via the one or more input devices, an input corresponding to a request to participate in the communication session; and in response to receiving the input corresponding to the request to participate in the communication session, presenting a user interface that includes information about one or more participants in the second set of participants that are restricted, and a selectable option that is selectable to initiate a process to add the one or more participants as known contacts to the user account associated with the electronic device (i.e., requesting for approval of unapproved participants for communication session). Chang et al teach the method and system for managing of contact list for user accounts. The system and method further enable of sending request to supervisor for adding user to contact personal list for various type of communication sessions (col. 2 lines 22-26; col. 20 lines 26-50, lines 56-60; col. 25 lines 24-40; col. 32 lines 51-62). Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate the concept of supervisory control of contact list into Hodge’s security control of communications in the controlled environment and the result would have been predictable and resulted in enabling the participants to request for approval of communications in real time thereby enhancing communication process of the security control of the communication in the control environment.  
Consider claim 13, the combination teaches wherein the process to add the one or more participants as known contacts to the user account includes inputting authentication credentials 
Consider claim 14, the combination teaches wherein the second set of participants includes a first restricted participant and a second restricted participant, and the user interface that includes information about the first and second restricted participants in the second set of participants includes a first selectable option that is selectable to initiate a process to add the first restricted participant to the user account as a known contact, and a second selectable option that is selectable to initiate a process to add the second restricted participant to the user account as a known contact (col. 2 lines 22-26; col. 4 lines 39-55 of Chang et al; adding/modifying users to a particular contact list/group).
Consider claim 15, the combination teaches wherein the second set of participants includes a first restricted participant and a second restricted participant, the user interface includes a first selectable option that is selectable to initiate a process to add the first restricted participant to the user account as a known contact, and a second user interface, different than the user interface, includes a second selectable option that is selectable to initiate a process to add the second restricted participant to the user account as a known contact (col. 2 lines 22-26; col. 4 lines 39-55 of Chang et al; adding/modifying users to a particular contact list/group; col. 7 lines 9-25; multiple supervisors utilized different interface to add/assign/modify user accounts).
Consider claim 16, the combination teaches wherein the process to add the one or more participants as known contacts to the user account associated with the electronic device includes: requiring a user of the electronic device to input, to the electronic device, contact information for the one or more participants; and after receiving the contact information for the one or more participants, transmitting, to a second user account, the contact information for the one or more 
Consider claim 17, Hodge does not explicitly suggest further comprising: while the second set of participants does not meet the trusted participant criteria, receiving, via the one or more input devices, an input corresponding to a request to participate in the communication session, wherein the input corresponding to the request to participate in the communication session includes transmitting a request for approval to participate in the communication session from a second user account associated with a second electronic device; and after transmitting the request for approval from the second user account associated with the second electronic device: in accordance with a determination that the second user account associated with the second electronic device approves the request to participate in the communication session, allowing the user account associated with the electronic device to participate in the communication session; and in accordance with a determination that the second user account associated with the second electronic device does not approve the request to participate in the communication session, preventing the user account associated with the electronic device from participating in the communication session (i.e., request for approval). However, Chang et al suggested such (col. 20 lines 26-50; col. 25 lines 24-35; col. 26 lines 38-67; col. 32 lines 51-62; request for approval; restrict if denied and allow if approved). Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate the concept of supervisory control of contact list into Hodge’s security control of communications in the controlled environment and the result would have been predictable and resulted in enabling the participants to request for approval of communications in real time thereby enhancing communication process of the security control of the communication in the control environment.  

Consider claim 19, the combination teaches wherein the communication session is of a first communication type, and allowing the user account associated with the electronic device to participate in the communication session includes allowing the user account associated with the electronic device to participate in the communication session of the first communication type without allowing the user account associated with the electronic device to participate in a respective communication session of a second communication type with the second set of participants (col. 25 lines 35-40; col. 26 lines 38-49; Fig. 10 of Chang et al; supervisor/parent can selectively approve/disapprove certain type of communication).
Consider claim 20, the combination teaches wherein allowing the user account associated with the electronic device to participate in the communication session comprises allowing the user account associated with the electronic device to participate in the communication session for a limited time period (col. 30 lines 28-37).
Consider claim 23, for the same obvious reason addressed above, the combination teaches further comprising: while the second set of participants does not meet the trusted participant criteria because the second set of participating includes one or more participants that are not known contacts of the user account associated with the electronic device, receiving, via the one or more input devices, an input corresponding to a request to display a communication 
Consider claim 25, for the same obvious reason addressed above, the combination teaches further comprising: while displaying a communication user interface for initiating a communication session, receiving, via the one or more input devices, an input corresponding to a request to add a respective participant to the communication session; and in response to receiving the input corresponding to the request to add the respective participant to the communication 
Consider claim 26, the combination teaches including, while displaying the communication user interface for initiating the communication session: in accordance with the determination that the respective participant is not a restricted participant, the communication user interface includes a selectable option for initiating the communication session with the respective participant, and in accordance with the determination that the respective participant is a restricted participant, the communication user interface does not include the selectable option for initiating the communication session with the respective participant (col. 28 lines 12-67; child can only select identifier that approved for communication).
Allowable Subject Matter
Claims 3, 5, 10-11, 24 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this action should be mailed to:

        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Quoc D Tran/
Primary Examiner, Art Unit 2651
February 11, 2021